Claims 29, 31-42, and 44-48 are currently pending with claims 1-28, 30 and 43 being cancelled.  Claims 39-41 have been withdrawn as being directed to a non-elected invention.  Claims 29, 31-38, 42 and 44-48 are under consideration. 
All of the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31-38, 42 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the film having 5 to 30 wt% of silica gel comprises a water contact angle of at least 100 degrees, and a surface tension of at least 35 dynes.  However, the 5% and 10% silica gel untreated surface films have a surface tension lower than 35 dynes (table 6; and examples 3-4).  Additionally, the 5% silica gel treated surface film has a water contact angle of less than 100 degrees (table 6, example 4).  The claim is rendered indefinite because the recitation is not in sync with the data set forth in the Applicant’s disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 29, 31-38, 42 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,741,950 to Liu et al. (hereinafter “Liu”) in view of US 6,066,691 to Sobottka et al. (hereinafter “Sobottka”).  
Liu discloses a multilayer extruded film comprising a core layer and a skin layer provided on each side of the core layer (example 1). The multilayer extruded film is oriented in at least one direction (example 1).  
The skin layer comprises a polymer and an anti-blocking agent incorporated in the polymer in an amount of 1.0 to 10 wt% based on the weight of the skin layer (column 5, lines 35-40; 55-60).  The polymer is polypropylene (example 1).  The anti-blocking agent is silica gel having a composition of 99.7% SiO2 with a particle size ranging from 0.5 to 10 µm (column 5, lines 40-45).  
Liu does not explicitly disclose a pore size of the silica gel, nor does the skin layer comprise 5 to 30 wt% of silica gel. 
Sobottka, however, discloses an anti-blocking agent consisting amorphous silica gel, one of which having a pore volume of 0.9 to 1.9 ml/g, a surface area of 250 to 500 m2/g, an average pore size of 7.2 to 30.4 nm, and other a pore volume of 0.3 to 0.6 ml/g, a surface area of 500 to 900 m2/g, an average pore size of 1.3 to 4.8 nm (claim 3).  The anti-blocking agent is incorporated in a polyethylene or polypropylene film to impart anti-blocking properties (column 4, lines 45-50).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the silica gel having a pore size and an internal pore surface area in the ranges disclosed in Sobottka motivated by the desire to provide better dispersibility while achieving anti-blocking effectiveness.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Liu discloses that the silica gel can be incorporated in the polymer in an amount of 1.0 to 10 wt% based on the weight of the skin layer (column 5, lines 35-40; 55-60).  However, Liu does not explicitly disclose the silica gel in an amount of 5.0 to 30 wt% based on the weight of the skin layer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the silica gel content will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the silica gel content is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the silica gel in an amount in the range instantly claimed motivated by the desire to provide great anti-blocking properties.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 42, Liu discloses that the skin layer comprises a polymer and an anti-blocking agent incorporated in the polymer in an amount of 1.0 to 10 wt% based on the weight of the skin layer (column 5, lines 35-40; 55-60).  This is a clear indication that the anti-blocking agent can be incorporated in the polymer in an amount of 10 wt%.  The skin layer is oxidatively treated (column 6, lines 20-25). The skin layer has surface tension of 40 dynes (table 1). Therefore, it is not seen that a water contact angle of at least 100 degrees could not be present in view of oxidative treatment and identical content of the silica gel.  
As to claims 32 and 44, Sobottka discloses an anti-blocking agent consisting amorphous silica gel, one of which having a pore volume of 0.9 to 1.9 ml/g, a surface area of 250 to 500 m2/g, an average pore size of 7.2 to 30.4 nm, and other a pore volume of 0.3 to 0.6 ml/g, a surface area of 500 to 900 m2/g, an average pore size of 1.3 to 4.8 nm (claim 3).    
As to claims 34 and 46, Liu discloses that the skin layer is treated by corona discharge or oxidatively treated (column 6, lines 20-25). 
As to claims 35 and 47, Liu discloses that the multilayer extruded film has a light transmission of 24% (column 7, lines 5-20).  The multilayer extruded film is translucent because it allows some light to pass through. 
As to claims 36 and 47, Liu discloses that the skin layer further includes a whitener (example 1).  
As to claim 37, Liu discloses that the core and the skin layer are co-extruded (example 1). 
As to claims 38 and 48, Liu does not explicitly disclose a printable label.  However, it appears that Liu’s multilayer extruded film meets all structural limitations and chemistry required by the claim.   
The multilayer extruded film comprises a core layer and a skin layer provided on each side of the core layer (example 1). The multilayer extruded film is oriented in at least one direction (example 1).  
The skin layer comprises a polymer and an anti-blocking agent incorporated in the polymer in an amount of 1.0 to 10 wt% based on the weight of the skin layer (column 5, lines 35-40; 55-60).  The polymer is polypropylene (example 1).  The anti-blocking agent is silica gel having a composition of 99.7% SiO2 with a particle size ranging from 0.5 to 10 µm (column 5, lines 40-45).  The modified silica gel has a pore volume of 0.9 to 1.9 ml/g, a surface area of 250 to 500 m2/g, and an average pore size of 7.2 to 30.4 nm within the claimed ranges.  
The skin layer is treated by corona discharge or oxidatively treated (column 6, lines 20-25).  The multilayer extruded film has a light transmission of 24% (column 7, lines 5-20).  The skin layer further includes a whitener (example 1).   The core and the skin layer are co-extruded (example 1).
Therefore, the examiner takes the position that a printable label would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 29, 31-38, 42, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0207138 to Kong et al. (hereinafter “Kong”) in view of CN 1089573 (hereinafter “CN’573).    
Kong discloses a multilayer extruded film comprising a core layer, a printable skin layer and an outer skin layer provided on each side of the core layer (paragraph 55). The multilayer extruded film is oriented in at least one direction (example 1).  
The printable skin layer comprises a polymer and a water absorption additive incorporated in the polymer in an amount of 5.0 to 30 wt% based on the weight of the skin layer (paragraph 50).  The polymer is polypropylene (paragraph 46).  The inorganic hydroscopic agent comprises silica (paragraph 50).  
Kong does not explicitly disclose the inorganic hydroscopic agent comprising silica gel with an average pore size greater than 30 angstroms. 
CN’573, however, discloses a process method for producing B-type silica gel with strong skeleton structure does not burst when exposed to water.  As a hydroscopic agent, the B-type silica gel has a pore size in the range from 40 to 70 angstroms, a specific surface area of 400-700 g/m2 and an average particle size of 1-8 mm (paragraph 3).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a silica gel having a pore size and an internal pore surface area disclosed in CN’573 for the hydroscopic agent disclosed in Kong motivated by the desire to impart water absorption properties while maintaining great mechanical strength of the silica gel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 42, Kong discloses that the printable skin layer comprises a polymer and an inorganic hygroscopic agent incorporated in the polymer in an amount of 10 to 20 wt% based on the weight of the printable skin layer (paragraph 50).  The printable skin layer is oxidatively treated (paragraph 54). Therefore, it is not seen that a water contact angle of at least 100 degrees and a surface tension of at least 35 dynes could not be present in view of oxidative treatment and identical content of the silica gel.  
As to claims 32, 44 and 45, CN’573 discloses that the B-type silica gel has a pore size in the range from 40 to 70 angstroms, a specific surface area of 400-700 g/m2 and an average particle size of 1-8 mm (paragraph 3).  
As to claims 34 and 46, Kong discloses that the printable skin layer is treated by corona discharge or oxidatively treated (paragraph 54 and claim 15). 
As to claims 35 and 47, Kong discloses that the multilayer extruded film has a light transmission of less than 35% (paragraph 62).  The multilayer extruded film is translucent because it allows some light to pass through. 
As to claims 36 and 47, Kong discloses that the skin layer and the core layer further includes TiO2 corresponding to the claimed whitening agent (paragraph 60).  
As to claim 37, Kong discloses that the core and the skin layer are co-extruded (paragraph 58). 
As to claims 38 and 48, Kong discloses the multilayer extruded film useful as a tamper evident label (paragraph 19).  

Response to Arguments
Unexpected Results
Applicant alleges that it has been known in the paper art, a water contact angle of less than 90 degrees would improve the image quality because the surface is wetted by the ink.  However, the data formulated in table 4 of Applicant’s disclosure show that the conventional paper having a water contact angle ranging from 64 to 97 degrees, and high surface tension fail to provide good image quality because the conventional paper exhibits high-level ink smearing and unacceptably high ink spreading.  
Surprisingly, Applicant has recognized that addition of silica gel would increase a water contact angle above 100 degrees, thereby facilitating the print quality with low-level ink smearing and acceptably low ink spreading (table 6).  That is evidence of superior and unexpected results to rebut a prima facie case of obviousness. 
The examiner respectfully disagrees. 
Firstly, neither low-level ink smearing nor acceptably desired ink spreading limitation has been incorporated in the claim to distinguish the claimed extruded film over the prior art paper.  
Secondly, it is unclear to the examiner that the smear and spreading values of the commercial synthetic paper are different than those of the film of the claimed invention (tables 4 vs. table 6).  
Finally, even if assumed that the loading of 20-25 wt% of silica gel may be effective to obtain improved printability, no factual evidence is offered to support the entire range of from 5 to 30 wt% of silica gel would provide the same beneficial results.  The showing of unexpected results is not commensurate in scope with the claim.  Accordingly, the 103 rejections are maintained. 
Claim 42 
Applicant asserts that Sobottka teaches the use of silica having pores with an average pore diameter of less than 60 angstroms.  As such, the combined teachings of Liu and Sobottka would not result in the claimed extruded film having a silica having a pore size greater than 60 angstroms.  
The examiner respectfully disagrees. 
Sobottka discloses an anti-blocking agent consisting amorphous silica gel, one of which having a pore volume of 0.9 to 1.9 ml/g, a surface area of 250 to 500 m2/g, an average pore size of 7.2 to 30.4 nm, and other a pore volume of 0.3 to 0.6 ml/g, a surface area of 500 to 900 m2/g, an average pore size of 1.3 to 4.8 nm (claim 3).    The average pore size of 7.2 to 30.4 nm or 72 to 304 nm reads on the claimed pore size greater than 60 angstroms. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788